 LABOR SERVICESLabor Services, Inc.andInternational BrotherhoodofElectricalWorkers, Local 99, AFL-CIO.Case 1-CA-1974328 February 1985SUPPLEMENTAL DECISION,ORDER,AND DIRECTION OF SECONDELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 November 1982 the National Labor Rela-tionsBoard issued a Decision and Order in thisproceeding,' finding that the Respondent violatedSection 8(a)(5) and (1) of the National Labor Rela-tionsAct by refusing to bargain with the Union asthe exclusive bargaining representative of certain ofitsemployees. The Board ordered the Respondentto bargain, on request, with the Union. Thereafter,the Board applied for enforcement of its Order intheUnited States Court of Appeals for the FirstCircuit.On 7 November 1983 the court issued itsdecision denying enforcement of the Board's Orderand remanded the case for further proceedings.2The Board accepted the remand and directed thatahearing be held before an administrative lawjudge for the purpose of receiving evidence regard-ing the objection to the election raised by the Re-spondent in the underlying representation case.3On 26 September 1984 Administrative LawJudge Thomas T. Trunkes issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the judge's decision.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,4 andconclusions5 only to the extent consistent herewith.'265 NLRB 463 (1982) Chairman Dotson did not participate2NLRB v Labor Services,721 F 2d 13 (1st Cir 1983)3 259 NLRB 959 (1982)4The judge's decision contains several errors which we note (1) thedate the Respondent filed objections in the underlying representation caseas referencedin the "Statementof the Case" is 24 April1981, (2) in secB,4 "all employees" is corrected to "almost every employee", and (3) inthe first paragraph following sec C,4, "Respondent" is corrected to read"Charging Party "While the judge found that most of thedrinkingoccurred after theUnion had been declared the victor, we find insufficient record evidenceto support such a finding Thus, the record shows thenumber of drinksconsumed by employees before the ballot count, but it is silent regardingthe volume of dunks consumed thereafter Accordingly, the record doesnot support the judge's finding in this regard5We disavow the judge's speculations regarding how changes in theBoard's composition may affect the disposition of this case, and reject hissuggestion that the Board make specific rules to govern the serving ofdrinks and refreshments before and during electionsWe note that theBoard's decisions are based on the facts of each case and on previouslydecided casesWe also disavow the judge's statement that itwould notbe "fair and proper" for the Board to penalize the Union by reversingour original decision, and his comment that the Union won the election"fair and square "479In the underlying representation case, the Re-spondent filed an objection to the election assertingthat the Union interfered with the voters' freechoice in the election by providing alcoholic drinksto voters before and during the election. The factsas adduced at the hearing are set forth fully in thejudge's decision. The record evidence, as found bythe judge and adopted herein, is summarized brief-ly below.On 22 April 1981 an election was held in a motelroom for certain of the Respondent's employees.About 4:30 p.m., five to six employees entered themotel bar which was located 100-150 feet from theelection room. One employee bought a drink forUnion Business Agent Richard Stromberg who wasalready in the bar. In turn, Stromberg boughtdrinks for the five to six employees and told thebartender that the drinks of other employees whoentered the bar after they had voted would also beon his tab. Around 5 p.m., the time the pollsopened, two to three of the five to six employeesarose to leave the bar. Stromberg then stated:"There's no hurry to leave. There's time beforeyou have to vote. Have another drink before yougo and vote." The employees had an additionaldrink and left the bar. As the five to six employeesstarted to leave, Stromberg stated: "Don't forgethow to vote, boys." Before leaving, the five to sixemployees had consumed two or three drinks each.Within 10 minutes, they returned and continueddrinking on Stromberg's tab. After 5 p.m. thenumber of employees in the bar gradually grew tobetween 12 and 15 employees. The newcomers alsodrank on Stromberg's tab. An average of five to sixdrinks were consumed by each employee between4:30 and 6:30 p.m. The polls closed at 6:45 p.m.Stromberg's expenditure for drinks was about $138.While in the bar, Stromberg moved about the barengaging employees in friendly conversations,asked some employees if they wanted anotherdrink, and played a video game with one employ-ee.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing tobargain with the Union. In reaching his decision,the judge concluded that the facts did not warranta reversal of the original Board decision in which itadopted the Regional Director's Report on Objec-tions.In denying enforcement of the Board's Order,the court made it clear that it was not persuadedby the four factors relied on by the Regional Di-rector and adopted by the Board in its decision.First, the court noted that the absence of coercivestatements and advance inducement of the employ-ees to get them to enter the bar or to vote for the,274 NLRB No. 68 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion was irrelevant. The court's concern was nottheUnion'smotive, but rather the effect of theunion business agent's activities on the electoralprocess. Secondly, the court noted that the absenceof evidence of inebriation was not persuasive, asthe standard for judging the Union's conduct waswhether the conduct reasonably tends to interferewith the employees' freedom of choice in the elec-tion.Thirdly, the court commented that the valueof the drinks was not dispositive of the issue, as theimpropriety of buying drinks for voters was not de-pendent on a specific figure. Lastly, the courtfound equally unpersuasive the fact that the drink-ing occurred outside the polling area, for the courtfound that voters entering the polling area takewith them "the physical and psychological effectsof rounds of . . . drinks just consumed at an adja-cent bar."In remanding the case, the court noted that thefacts surrounding the Union's provision of drinkswhich were relied on by theRegionalDirector,the Board, and the court may be subject to signifi-cant changes at a hearing. A review of the record,however, shows that the facts relied on by thecourt at the time of its remand are substantially thesamefacts adduced at the hearing before the ad-ministrativelaw judge.Having accepted theremand of the instant case, we must, therefore, inlightof the similarity of facts before and afterremand, observe the court's opinion as the law ofthe case. Accordingly, we shall reverse the judge'sdecision, dismiss the complaint, and direct that asecond election be conducted in the underlyingrepresentation case.ORDERThe National Labor Relations Board orders thatitsDecision and Certification of Representative inCase 1-RC-17208, 259 NLRB 959 (1982), adoptingthe Regional Director's Report on Objections andcertifying the Union, be revoked.IT IS FURTHER ORDERED that the Board's Deci-sion and Order in Case 1-CA-19743, 265 NLRB463 (1982), finding that the Employer violated Sec-tion 8(a)(5) and (1) of the Act by refusing to bar-gain with the Union, be revoked and that the com-plaint be dismissed.[Direction of Second Election omitted from pub-lication.]DECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge Theabove proceeding was held in Boston, Massachuetts, onJune 27, 1984, based on a complaint alleging that LaborServices, Inc. (Respondent or the Employer), unlawfullyrefused to bargain with International Brotherhood ofElectricalWorkers, Local 99, AFL-CIO (the Union orCharging Party), in violation of Section 8(a)(5) and (1) ofthe National Labor Relations Act (the Act) Respondentfiled an answer denying the commission of any unfairlabor practices, based upon its position that the Unionwas improperly certified as the collective-bargaining rep-resentative of its employeesAll parties were represented and participated at thehearing, and were afforded a full opportunity to adduceevidence,examine andcross-examinewitnesses,filebriefs, and argue orally. The Charging Party submitted abrief oral argument. The General Counsel, the ChargingParty, and Respondent all filed briefs which have beencarefully considered.' The principalissues in this caseare:(1)Whether the purchase of alcoholic beverages by aunionrepresentative for employees prior to, during, andsubsequent to a Board-conducted election, per se, war-rants settingaside the election won by the Union(2)Whether the purchase of alcoholic beverages by aunionagent for employees prior to their voting in aBoard-conducted election,was madein order to inducethe employees to vote for the Union(3)Whether the credible evidence developedat the in-stant hearingis sufficient to warrant a reversal of theBoard's summary judgment.(4)Whether the Board should establisha ruleprohibit-ing the purchase of alcoholic beverages by either theUnion or the Employer withina certain time frameand/or within a certain distance from the polls.On the entire record,includingmy observation of thewitnesses'demeanor, I make the followingFINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONRespondent is engaged in the business of providingelectrical installation and repair service to the construc-tion industry and various customers In prior proceedingsinvolving the same parties, the Board has asserted juris-diction over Respondent and has found the Union to bea labor organization, both within the meaning of the Act(259 NLRB 959 (1982) and 265 NLRB 463(1983)).II.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThis case was initiated by the filing of a petition inCase 1-RC-17208 in 1981 by the Union. Pursuant to aStipulation for Certification upon Consent Election, aBoard-conducted election was held on April 22, 1981, ina unit consisting of the following.All journeymen, electricians and apprentices em-ployed by the Employer from its Pawtucket, RhodeIsland location and who work in the Employer's'On August 31, 1984, Respondent submitted a motion to correct tran-scripts, referring to 12 errors found in the transcript Having received noobjection to the motion by any of the parties, I grant Respondent'smotion LABOR SERVICESPawtucket,Rhode Island area operations;but ex-cluding all other employees including alloffice cler-ical employees,professional employees,truck driv-ers, stock clerks, part-time employeeswho workless than 20 hours a week,estimators,draftsmen,salesmen,guards and supervisors as defined in theAct.The resultsof the electionwere 13 votes cast for theUnion,and 5 votes cast againstthe Union,with no chal-lenges orvoid ballots.On April 17 and 27, 1981, Re-spondentfiled objections to the conduct of the election,alleging that theUnion hadpurchased drinks for em-ployees at the barof themotel where the election wasconductedimmediately before and during the time whenthe polls were open.On May 13, 1981, theRegional Di-rector ofthe Board,issued his Reporton Objections inwhich hefound no merit to the objections,and recom-mendedthat they be overruledin their entirety,and thata certificationof representative issue.On May 22, 1981,Respondent filed exceptionsto theRegional Director'sReport on Objections,requesting that the election be setasideOn January 7, 1982, theBoard issued its decision,sustaining the RegionalDirector's report(259 NLRB 959(1982)).Thereafter, by letterdatedMarch24, 1982, theUnion requested that the Respondent engaged in con-tractual negotiations.Respondent refused this request,contendingthat theBoardcertification of theUnion wasinvalid.On April8, 1982,the Union fileda charge alleg-ing a violation of Section 8(a)(5) and(1) of the Act byRespondent,the instant matter herein,which resulted inthe issuance of a complaint on May 3,1982. On May 12,1982, Respondentfiled its answer,denying aviolation ofthe Act, andasserting that the election be set aside. OnJune 2, 1982, the Region filed a motion to transfer thecase to the Board for summary judgment.On June 15,1982, theBoard issued a notice to show causewhy sum-mary judgmentshould notbe so granted.On November24, 1982,the Board issued a summary judgment,order-ing Respondent to bargainwith the Union (265 NLRB463 (1983))By letter dated December10, 1982, theUnion made a further request for Respondent to bargain.By letterdated December 29, 1982,Respondent again re-fusedto bargainwith the Unionagain,contending thatthe Board certification is invalid.On March 18,1983, theBoard appliedfor enforcementof itsOrderwith theUnited StatesCircuit Court of Appeals for the First Cir-cuit.On November 7, 1983, the courtdenied enforce-ment,and remanded the matterto theBoard,stating thatan evidentiary hearing was necessary on Respondent'sobjectionto the electionbased onthe union representa-tive's allegedofferand provisionof alcoholicdrinks tovoters before,during, andafterthe representation elec-tion(721F.2d 13 (1983)). On February6,1984, theBoard accepted the court's remand,and onMay 1, 1984,remanded the case to the RegionalDirectorfor hearingfor thelimited purpose stated inthe court's opinion. OnMay 25,1984, the Regional Director issued a notice ofhearing pursuantto theBoard's remandorder.Said hear-ing tookplace before me on June 27, 1984.481B. Summaryof EvidencePresentedAt thehearing on June 27,1984, following the intro-duction of the formal papers and abriefpresentation bythe General Counsel summarizing the background of thiscase, four witnessess,three for Respondent,and one forthe General Counsel,were presented.A summary of thetestimony of these witnesses is as follows.1.Eugene ChampagneEugene Champagne,a detective employed by thePawtucket Police Department,Pawtucket, Rhode Island,has been a detective for 10 years.He testified that onWednesday,April 22, 1981, he was present in the cock-tail lounge of the Howard Johnson Motor Lodge, Paw-tucket,Rhode Island,from 4 until 7 p.m. At that time,he and his partner Edward Randall were performing un-dercover work,which involved surveillance of an indi-vidual not connected with this matter.While on duty, heobserved Richard Stromberg,businessmanager of theCharging Party, enter the lounge at approximately 4.30p.m., accompanied by two other union agents.2 Shortlythereafter, approximatelyfive orsixmen entered the'barand were greeted by Stromberg Stromberg instructedthe bartender that all drinks for these men were to beput on his tab.He did not hear any of the five or six menoffer to buy Stromberg a drink before Stromberg statedthat the drinks were on him. All of the individuals thenstarted drinking.Sometime before 5 p.m. Stromberg andthe other two union agents left the bar and returned afterapproximately 5 to 10 minutes. During this time, the fiveor six men continued drinking Shortly before 5 p m.,two or three of the group of five or six arose to leavethe room. Stromberg stated in a clear voice,"There's nohurry to leave. There's time before you have to vote.Have another drink before you go and vote." The indi-viduals stayed and had another drink thereafter. Afterthat drink the five or six individuals did leave the bar. Asthey started to leave, Stromberg stated, "Don't forgethow to vote,boys." By this time,each of the five or sixindividuals had approximately two or three drinks. Themajority had consumed beer,but one or two had mixeddrinks.After approximately 5 or 10 minutes, the five orsix individuals returned to the lounge, one or two at atime and resumed drinking.As time passed,other indi-viduals entered the lounge until the group grew to ap-proximately 12 or 13. Stromberg told these latecomersthat they were to have their drinks on his tab. At ap-proximately 6 p.m , a shift of bartenders took place, andStromberg settled his tab with the original bartender Hewas observed by Champagne pulling out a large roll ofbills from his pocket. The bartender was replaced by afemale bartender who was instructed by Stromberg thathe would pay the bar tab for all the drinks Approxi-mately 6:20 p m Bob Blanchette,president of Respond-ent, entered the bar with his attorney,Robert Corcoran.They remained in the lounge for approximately 5 or 10minutes before leaving.Blanchette returned to thelounge alone at approximately 7 p.m Champagne stated2At the time, Champagne had no idea of the identity of any of theunion officials 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat each of the individuals for who Stromberg pur-chased drinks consumed on the average five or sixdrinks.He, himself, was drinking bloody marys, an alco-holic beverage consisting of vodka and tomato juice,which cost $1.75 each.On cross-examination, Champagne acknowledged thathe has known Blanchette for more than 35 years, bothhaving grown up in the same neighborhood. However,although Champagne admitted that he and Blanchettewere good friends whose families see each other severaltimes a year, he denied having any business relationshipwith Blanchette or that Respondent has performed anyservices for him. He further stated that to his knowledge,no one in the lounge was in an intoxicated state He fur-ther testified that he was not paying attention to whetherdrinks he or the other union representatives had in thelounge. He further conceded that at least seven or moreof the individuals for whom Stromberg purchased drinkswere consuming beer.Champagne further testified that he had no knowledgeof what was going on at the motel during the time hewas in the lounge, that it was not prearranged that hewould be there, and that it was mere coincidence that hewas there and saw what was happening. He furtherstated that the following day he telephoned Blanchetteto inquire what was happening. It was then that helearned about the election. He then informed Blanchettethat somebody was buying drinks for other people at thebar, describing Stromberg as the purchaser of the drinks.Blanchette told him that he would discuss the matterwith his attorney, and inquired whether Champagnewould provide a statement, which he agreed to doThereafter, meeting with Corcoran the following Satur-day, he and his partner provided statements upon whichthe objections to the election were based Champagneemphasized that his testimony was not influenced in anyway because of his friendship with Blanchette and thatwhat he stated was the truth.2Edward HRandallThe second witness was Edward H Randall, a detec-tive on the police force of Pawtucket 3 With respect tothe events in the lounge of the motel between 4 30 and 7p.m on the day of the election, Randall essentially con-firmed Champagne's testimony. Significantly, he recalledStrombergstatingto the men as they got up to leave thebar at approximately 5 p.m, "Don't forget how to vote,boys " He estimated that the five or six individuals hadtwo or three rounds of drinks apiece before 5 p.m.,drinking mixed drinks and beer. He also testified that hewas drinking bloody marys, consuming approximatelythree during his stay in the lounge. Randall did not knowBlanchette prior to being introduced to him by Cham-pagnein the bar. Randall also, like Champagne, did notknow Stromberg or any of the other individuals in thelounge that day.3On the date of the election Randall had been a detective for 10months3Robert BlanchetteRobert Blanchette, president of Respondent, was thethird and last witness for Respondent to testify. He testi-fied that on the date of the election he attended a pre-election conference at the motel immediately prior to theelection which was scheduled from 5 to 7 p.m. Also at-tending the meeting were two observers, Stromberg,Curtin (another union agent), and the Board agent con-ducting the electionAt this meeting, it was agreed thatif all eligible voters voted prior to 7 p.m. the polls wouldbe closed. He testified that approximately 6:20 p.m., heentered the lounge with Corcoran. They seated them-selves at a table, and did not speak to any of the employ-ees or union officials. However, he did observe approxi-mately 12 to 15 of his employees drinking and talkingwith the union officials. He and Corcoran remained inthe lounge approximately 5 minutes He returned to theroom where the polling took place at approximately 6 45p.m. at which time the ballots were counted. Followingthe tally of ballots, he returned to the lounge, and an-nounced that he was buying drinks for everyone in theroom. The tab amounted to about $50.On cross-examination, Blanchette asserted that all theemployees finished their work at approximately 4 p.m.None of them were paid for any time between 5 and 7p.m. Blanchette further stated at the time he entered thelounge at 6:20 p.m, although observing his employeesdrinking, he was not aware whether or not all the em-ployees had voted.4.Richard StrombergFollowing Blanchette's testimony, Respondent rested,and the General Counsel called on his only witness,Richard Stromberg.Stromberg testified that on April 22, 1981, he arrivedat the Howard Johnson Motel in Pawtucket approxi-mately 3.30 p m., along with Earl J. Curtin, president ofthe Union, and Al Spaziano, the Union's financial secre-taryThe group waited for the arrival of the Boardagent,who came shortly after 4 p.m Shortly thereafterBlanchette and Corcoran appeared Approximately 4.40p in the preelection conference was held, lasting ap-proximately 10 minutes. Following the pre-election con-ference, he entered the lounge, located approximately 50yards from the room where the election was being held.The three union officials sat down on bar stools. After ashort time, Howie Zahn, one of the voters, entered thelounge with two other voters and all sat down at a tablenearby. Zahn approached the bar, ordered drinks, and in-structed the barmaid to provide drinks for the union offi-cialswhich was refused by Stromberg After some ban-tering back and forth between Zahn and Stromberg,Zahn did purchase a drink for the union officials. Strom-berg agreed to accept the drink under condition that hebuy Zahn a drink also. Stromberg and Curtin orderedsoft drinks, Spaziano ordered wine. Immediately thereaf-ter,Stromberg instructed the barmaid to "give themwhatever they want." He further told her, "Anyone elsewho comes in here from Labor Services when they getthrough voting put it on my tab. There [sic] drinks areon me." Thereafter, from 5:10 until almost 6:30 p in., LABORSERVICESvarious employees of Respondent entered the lounge, allof whom were drinking on Stromberg's tab Strombergstated that he had approximately $150 in cash at the timehe entered the bar At approximately 6 p in he settledwith the outgoing bartender for approximately $58 or$68 including a tip. He left the lounge sometime later forthe tally of ballots, and returned to the lounge to cele-brate as the Union had won. He thinks he told the bar-person to set up drinks for anyone in the bar whowanted one, including people who were not employeesof Respondent He left approximately 8 or 8:30 p.m. withCurtin and Spaziano. His total expenditure for theevening on drinks was approximately $135.With respect to conversations he had with employeesprior to their voting, Stiomberg denied stating toanyone, "Don't go yet. You have a few minutes more totake a drink," and "Don't forget how to vote "Stromberg further testified that some of the employeespointed out to him that Robert Blais, one of the supervi-sors of Respondent, was present in the lounge, arrivingat approximately 5:10 p in Blais remained in the loungefor at least 1 hour, and was there when Blanchette ar-rived at 620 p.m. He thinks that Blais, accompanied byone other employee of Respondent, joined the other em-ployees at a table for a few drinks.On cross-examination, Stromberg acknowledged thatArther Deciutis, a member of the executive board of theUnion, entered the lounge shortly prior to 5 p.m andjoined him and the other union officials He acknowl-edged that neither Zahn nor the other two employeeswith him had not voted prior to his purchasing drinksfor them. He conceded that he did not tell the bartenderto ask each individual whether or not he had votedbefore giving him a drink He further testified that all theemployees who came into the lounge after 5 p.m. toldhim that they had already voted, after which he boughtdrinks for them. He recalls that Zahn was drinking beer,aswas the majority of employees, but does not knowwhether or not any one was drinking mixed drinks.On cross-examination, Stromberg stated that Blais, Re-spondent's supervisor,was in the company of anotheremployee of Respondent who was not eligible to vote,but that he did not see Blais or the other employeebuying drinks for employees during the election.Following the testimony of Stromberg all partiesrestedC Credibility of the WitnessesIt is unfortunate that none of the employees voted inthe election appeared as witnesses for either side to ex-plain what occured in the lounge on the date of the elec-tionBlanchette testified without contradiction that thesewere former employees. I therefore have drawn the con-clusion that none of the voters are still employed by Re-spondent.Whether any of them are still members of theUnion was not established. Therefore, I am compelled toweigh the testimony of two detectives of the PawtucketPolice Department, one of whom is a close friend of Re-spondent's president, against that of Stromberg, businessmanager of the Charging PartyIn addition to considering the demeanor of the wit-nesses, the Board has stated, "It is abundantly clear that483the ultimate choice between conflicting testimony alsorests on the weight of the evidence, established or admit-ted facts, inherent probabilities, reasonable inferencesdrawn from the record, and, in sum, all of the other vari-ant factors which the trier of fact must consider in re-solving credibility"Northridge Knitting Mills,233 NLRB230, 235 (1977). I have arrived at my credibility findingsbased on these criteria.Respondent contends that "Champagne and Randallshould be credited over Stromberg The two detectiveswere neutral, uninterested witnesses who testified can-didly and credibly in response to a subpoena. They hadno motive to fabricate testimony, and, as police officersaccustomed to testifying under oath can hardly be pre-sumed to have done so. On the other hand, Stromberg,the individual whose conduct occasioned this prolongedproceeding, had an obvious incentive not to recollect hiscomments in the bar."The General Counsel and the Charging Party contendthat the testimony of the two police officers should berejected because the personal friendship between one ofthem and Respondent's president tainted their testimony.Further, Stromberg's testimony was clear and consistent,whereas the testimony of the police officers was not.Despite the eloquent arguments of the General Coun-sel and Charging Party, I am compelled to credit the tes-timony of Champagne and Randall' against that ofStromberg for the following reason-1.Although I initially thought it to be more than merecoincidence that Champagne, a personal friend of Blan-chette,was present in the same lounge as the union offi-cials and voters during the election period, no evidencewas adduced to convince me that their presence wasnothingmore than coincidental. Had Champagne notknown Blanchette or had not been engaged in an under-cover assignment involving surveillance in the lounge atthe same time Stromberg was buying drinks for voters,this case would have been terminated years ago, as thesewould have been no basis for objections to the election.Because of such coincidences, plots unfold2No evidence was adduced that Respondent knewthat Stromberg was planning to buy drinks for votersprior to and during the election in the lounge of themotel where the election was scheduled Rather, the evi-dence clearly established that the entire situation was aspontaneous one, which was effectuated when Zahn andother employees entered the lounge prior to voting.Thus, I cannot conclude that the police officers wereplanted by Respondent for the purpose of fabricating evi-dence to void the election. Further, nothing in therecord indicates that there was any animus between theEmployer and the UnionIt isnoted further that follow-ing the election, Blanchette, having ascertained that hehad lost the election, bought drinks for everyone in thelounge. It was not until the following day that he sawthe possibiliby of a reversal after Champagne informedhim what had occurred in the lounge.3Ifound Stromberg to be a candid and forthrightwitness, admitting many facts damaging to him. Howev-'With one exception noted below 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDer,having no reason to suspect that his words and ac-tions would be the cause of the present action,he had noreason to remember specifically everything which tookplace on the date of the election.Thus, when confrontedwith the objections to the election several dayslater, inallprobabilityhewas compelled to reconstruct theeventsas he believedthey had occurred,not as they actu-ally did happen.4.None of the employees who took part in the elec-tion and were in the lounge on election day were calledto testifyAs they no longer are employees of Respond-ent, andas they probably would not be friendly wit-nesses from Respondent'sviewpoint,Ican excuse Re-spondent from not calling any of them as witnessesHowever, neither the General Counsel nor the ChargingParty offered any explanation why none of the employ-ees or none of the other union officials present withStromberg were called to testify.Iconclude that eithernone of them could accurately recall the facts surround-ing the events of the day, or in recalling said events,none would have been able to support Stromberg's ver-sion of what happened in the lounge.Respondent argues that,although the two police offi-cers overheard Stromberg loudly tell the employees howto vote, they were unaware that an election was takingplace, and,thus, should not be credited.The record doesnot contain sufficient evidence to convince me that theofficers knew that an election involving his friend's em-ployees was taking placeat that time in the very motelwhere the lounge was located Nor is it clear that the de-tectives heard any talk about a victory celebration, orthat the Union had won the election Thus, it is conceiv-able that the police officers, not sophisticated with unionelections,did not know an election was being conductedthat day.The Charging Party further suggested that the judge"readvery closelytestimonyoffered byMr. Champagneat page 104 of the transcripts,"claiming there is no refer-ence to Stromberg's talking to voters in the lounge. Ihave read page 104 of the transcript.Although theCharging Party correctly points out that Champagne didnot supply Blanchette details of the conversations be-tween Stromberg and the voters,in response to whetherhe would submit an affidavit,he responded,"Sure, I'lltell you what I heard and saw " I find that this statementsufficiently refutes the Charging Party's argument.With respect to whether or not Zahn first offered topurchase drinks for the union officials, I do credit Strom-berg. He clearly explained the background leading to hispurchasing drinks for the employees.The detectives tes-tified that they heard no such conversation.As they hadno reason to be alert to the entire events that occurred inthe lounge that date,it is very probable that they missedsome of the conversation that did take place. Stromberg,as stated earlier, impressed me as a candid witness. Herecalledin detail what led up to his buying employeesdrinks. I credit this portion of his testimony.In summary,Imake the following findings of facts:1.On the date of the election, union officials enteredthe lounge of the Howard Johnson Motor Lodge, Paw-tucket, Rhode Island,about 4.15 p.m. Shortly thereafter,five or six employees of Respondent entered the lounge.One of them,Howie Zahn, offered to buy and did buydrinks for the union officials Stromberg,in turn,boughtdrinks for the employees,and informed the bartenderthat he would pay for their drinks2.As the employees left the lounge at 5 p in.to vote,Stromberg stated,"Don't forget how to vote, boys."3.By this time, each employee had consumed two orthree drinks each,mostly beer,with one or two havingmixed drinks.4.Thereafter,the five or six voters returned to thelounge, and an additional six to nine employees enteredthe lounge during the time of the election between 5 and7 p.m. Stromberg purchased drinks, mostly beer butsome mixed drinks,for all of them at a cost of about$135 for theentire tab.Discussion and AnalysisHaving made credibility findings which afford us aclearer picture of what occurred in the lounge on April22, 1981,1am now confronted with the problem of"choosing sides."Following the Regional Director'sReport on Objec-tions, in which the Regional Director concluded that theobjections were without merit and issued a certificate ofrepresentative to the Union,amajority of the Board,consisting ofMembers Fanning, Jenkins, and Hunter,adopted the Regional Director'sreport stating that itagreed with the Regional Director's recommendations,and that it had considered its colleagues'dissent andanalysis.The dissenting colleagues consisted of then-Chairman of the Board Van de Water and Member Zim-merman(259 NLRB 959 (1982))The Board's application for enforcement of its summa-ry judgment(265 NLRB 463)was denied by a three-judge panel.JudgesCoffinand Fairchild, the latter, asenior circuit judge of the Seventh Circuit,sittingbydesignation,denied enforcement of the summary judg-ment and remanded the case to the Board for furtherproceedings. Judge Breyer dissented,and would havegranted enforcement.In summary,one RegionalDirector, three of theBoard Members and one judge are in agreement that theelection results are valid,while two Board members andtwo judges are in agreement that the election resultsshould be overturned.The Regional Director,all of the Board Members, andthe judges of the court of appeals have thoroughly ana-lyzed this case and, although different conclusions werereached,itwas unanimously agreed that no specificBoard or court decision rested on facts similar to the setof facts found herein, and thus there was no precedentupon which they could rely in arriving at their decision.I, too, have reached the same conclusion.Circuit courts have repeatedly admonished the Boardfor continuing to issue decisions contrary to the court'sdecision rendered previously on the same point. Never-theless, I have concluded that, although the evidentiaryhearing provided me with more facts, none of the addi-tional facts presented have such import as to warrant areversal of the original Board decision,which was basedon the Regional Director'sReport of Objections. Al- LABOR SERVICESthough the court made it clear in its split decision that itdid not deem the factors relied upon by the Regional Di-rector sufficient to grant enforcement of the Board'ssummary judgment, with all due respect to the court, 1,as an administrative law judge, am bound by Board deci-sion, unless and until the Supreme Court of the UnitedStates rules otherwiseOne factor not considered by the Regional Director inhis report of objections was the value of the drinks. Thetotal cost amounted to approximately $135. Each mixeddrink cost about $1 75, each bottle of beer perhaps $1.Most of the consumption of liquor took place after theemployees voted and the Union was proclaimed thevictor. In any event, dividing $135 into an average ofperhaps $1.35 a drink indicates that approximately 100drinks were purchased by Stromberg. Anywhere from 15to 1 S individuals were drinking on Stromberg's tabThus, an average of 6 or 7 drinks were consumed percapita.However, evidence established that only an aver-age of three drinks were consumed by five or six votersprior to their voting.With these additional facts before it, the Board may ormay not adhere to its original decision Of the five BoardMembers issuing its 3 to 2 decision in 1982, only two,Hunter and Zimmerman, are still on the Board. Howev-er,Member Zimmerman already has announced his res-ignation upon completion of his term in December 1984Icannot foretell whether the two recent appointees, in-cluding Chairman Dotson, and the two future-to-be-ap-pointedmemberswillsupportMember Hunter or,indeed,whether Member Hunter himself will adhere tohis original decision I do recommend that the two earli-erBoard decisions, based on the Regional Director'sReport of Objections, be upheld In reaching this conclu-sion, I am in accord with the dissenting judge in thecourt decision (721 F 2d 13,18 (1983)) who stated, ". .this case presents precisely the type of minor, detailed in-terstitial question of labor election policy that Congressasked the Labor Board, not the courts, to decide. CfNLRB v. Hearst Publications Inc.,322 U.S. 111, 130-131,64 S.Ct. 851, 860-61, 88 L Ed 1170 (1944) (determina-tion of coverage of Act in borderline cases assigned pri-marily to Board )"The Board, having considered the facts of this case asfavorably to Respondent as possible, found no groundsto reverse the Regional Director. The Board has heldthat it will consider objection cases on an ad hoc basis,and concluded that the facts of the instant case did notwarrant setting aside the electionAlthough I agree with the Board's decision, I recom-mend that the Board re-think its position of decidingeach case on an ad hoc basis, and establish specific rulesthat all parties can understand and follow on the subjectof providing drinks and other refreshments to votersprior to and during an election.As the court pointed out, "the Board's own oft-articu-lated objective [is] `to establish in election proceedingsconditions as nearly ideal as possible to determine the un-inhibited desire of the employees.'Rattan Art GalleryLtd.,260 NLRB 255 (1982) (citingGeneral Shoe Corp.,77 NLRB 124, 127 (1948). 721 F.2d at 15.485The court further points out that the Board's rulingmay result in unions and employers, competing for voterpreference, plying voters with drinks outside the pollingarea, resulting in a "return to turn-of-the-century. pursuitof voters through the discriminating distribution of alco-hol "Again, the court stated in its remand, "We think thecase at bar is different in ::ind from all other cases, isfraughtwith serious implications, and demands somehelpful guidance for both unions and employers."In his dissent, Judge Breyer wrote, "Now that the ma-jority [of the Court] has distinguished the `tuna fish onrye with Pepsi' from the `double scotch' what is next?Will we have to decide where beer and hamburgers fiton the spectrum?"These questions posed by the court need not havebeen asked had the Board established more precise rulesregarding refreshments during the day of the election.Ido not consider it fair and proper for the Board topenalize the Union herein by reversing its original hold-ing.The employees chose the Union fair and square by awide margin Several drinks do not influence voters whohave clear heads, and the evidence established that noone left the lounge in a intoxicated or inebriated condi-tionTrue no one stood at the polls with a Breathalyzeror other scientific instruments to guage the extent of thealcoholic content in each voter's body. At any rate, notwo individuals are affected the same by alcohol Someare influenced after one or two drinks, others need muchto affect their senses.It is impractical to test the effects of alcohol on eachvoter who presents himself at the polls. The simple solu-tion is for the Board to establish rules-to be effectivefor future casesA suggestion of a rule to be consideredmight be one similar to thePeerless Plywoodrule(PeerlessPlywood Co.,107 NLRB 427 (1953)), which forbids cam-paign speeches on company time during the 24-hourperiod immediately preceding an election.A rule on drinking, as established by 20 States, plusthe District of Columbia, butnotRhode Island, in state-conducted elections, forbids the sale of liquor during thetime the polls are open on election day.The Board could established a similar rule whichwould proscribed the purchase of liquor by either unionsor employers on the day a Board-conducted election isto be held.For Board guidance, California has a statute whichreads-A place where any alcoholic beverage is sold ordisbursed shall not be used as a polling place. Apolling place shall not be connected by a door,window or other opening with any place where anyalcoholic beverage is sold or disbursed. [West'sCalifornia Annotated Election Code, Sec. 14404].Massachusetts has double protection in that Section138.33 of the Annotated Laws of Massachusetts prohibitsthe sale of liquor during elections while Section 54.24,referring specifically to the location of polling places,states 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlcoholicbeverages shall not be sold in any portionof a building which is designated as a polling placeduring voting hours or while ballots are beingcounted thereinHad the Board adopted a stance similar to that of Cali-fornia, though perhaps worded like the Massachusettsstatute, the instant case would never have occurred. Theelection could not have been held in a motor lodge,where alcoholic beverages were served on the premises(albeit not at the polling place itself)during the voting.ConclusionHaving found that Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(5) and(11) of the Act, I shall recommendthat the Remedy, Conclusions of Law, Order, and noticeto employees as statedby theBoard in its summary judg-ment,265 NLRB 463, 464-466 (1983), be reaffirmed bythe Board.